On June 29, 1998, the Board of Commissioners on Grievances and Discipline filed its Final Report in this court, recommending that pursuant to Gov.Bar R. V(6)(B)(3), the respondent, Gregory W. Wulczak, be suspended from the practice of law for two years with eighteen months stayed on probation. While this matter was pending before the court, respondent’s counsel filed a Notice of Death and Motion for Dismissal or Other Appropriate Action. On consideration thereof,
IT IS ORDERED by the court that the Motion for Dismissal be, and hereby is, granted and that this cause is hereby dismissed.
IT IS FURTHER ORDERED that respondent’s estate be taxed the costs of these proceedings in the amount of $638.95, which costs shall be payable to this court by certified check or money order on or before ninety days from the date of this order. It is further ordered that if these costs are not paid in full on or before ninety days from the date of this order, interest at the rate of ten percent per annum shall accrue on the balance of unpaid Board costs, effective ninety days from the date of this order.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent’s estate bear the costs of publication.